PER CURIAM.
Plaintiff brought an action against defendants on a promissory note. Defendants counterclaimed. The adjustment of the rights of the parties necessitated an accounting and, although the parties did not formally stipulate that the case was to be treated as a suit for an accounting, it was so tried by them and we shall so regard it. Plaintiff appeals from a decree which cancelled the promissory note and directed the entry of a judgment for $2,077 with interest in favor of defendants.
The evidence was sufficient to establish that the parties had entered into a joint adventure and that an accounting was necessary to determine their respective interests.
We have examined the various items for which credit is claimed in the accounting and we have concluded that the computation made by the trial court is accurate. We are also of the opinion that the trial court properly disposed of the contentions now raised in plaintiff’s assignments of error.
The decree of the trial court is affirmed.